Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/16/2020, which has been entered and made of record.  Claims 1-10, 21-30 are pending in the application. 

Response to Arguments
Applicant's arguments, filed on 12/16/2020, with respect to claims 1-10, 21-30 have been fully considered and are persuasive. The rejection of claims has been withdrawn.


Allowable Subject Matter
Claims 1-10, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 21 and 26, the closest prior art Rakib (US Pub 2011/0246471 A1) teaches building, by a client device comprising a processor (¶0014), a 
El-Ansary et al. (An Overview of Structured P2P Overlay Networks, 2004) provides an overview of structured p2p overlay network and teaches the data of the one provider including a reference set containing one or more references that each identify another provider of the plurality of providers, making a client request to the data service for other provider data corresponding to the one or more other providers identified in the reference set, and receiving the other provider data in response to the client request.
The prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
the other provider data comprises first provider data for a first provider of the other providers, and second provider data for a second provider of the other providers, and wherein the first provider data is in a dehydrated state that comprises a first identifier of the first provider and does not comprise information about objects of the 
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YU CHEN/
Primary Examiner, Art Unit 2613